 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
ILED

IN THE UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

FOR THE NORTHERN DISTRICT OF TEXAS MAY - 3 2021
AMARILLO DIVISION CLERK, U.S. DISTRICT COURT
UNITED STATES OF AMERICA § La ——
Plaintiff,
Vv. 2:20-CR-119-Z-BR-(2)
CHRISTOPHER L EASON
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On April 16, 2021, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Christopher L Eason filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Christopher L Eason was knowingly and
voluntarily entered; ACCEPTS the guilty plea of Defendant Christopher L Eason; and
ADJUDGES Defendant Christopher L Eason guilty of Count Two in violation of 18 U.S.C. §

1708. Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, May <3 _, 2021.

 

MAYTHEW J. IKACSMARYK
TED STATES DISTRICT JUDGE

 
